TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 29, 2020



                                     NO. 03-19-00884-CV


                                        S. A., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




     APPEAL FROM THE 452ND DISTRICT COURT OF MCCULLOCH COUNTY
             BEFORE JUSTICES GOODWIN, KELLY. AND SMITH
                AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order of termination signed by the trial court on December 11, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s order of termination.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.